We agree with the appellant’s contention that the respondent William John Rudge failed to establish his entitlement to an award of monetary damages upon his cause of action alleging trespass. Accordingly, the respondent was entitled to an award of $1 as nominal damages (see Ligo v Gerould, 244 AD2d 852 [1997]).
The evidence adduced by the appellant at trial failed to establish undue influence.
The appellant’s remaining contentions are without merit. Mastro, J.E, Florio, Eng and Chambers, JJ., concur.